Citation Nr: 1510151	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), to include as due to exposure to herbicides and benzene.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied entitlement to service connection for MDS.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Initially, the Veteran claimed that his MDS was "one step before leukemia" and that it was caused by exposure to Agent Orange while on duty in Vietnam.  See July 2012 statement.  The Veteran has confirmed service in the Republic of Vietnam during the Vietnam War Era.  The Veteran has also contended that his MDS is a result of exposure to benzene in diesel fuel while on active duty.  Specifically, he has asserted that during his military service his primary military occupational specialty (MOS) was a truck driver, as verified in his DD Form 214, and that when adding diesel fuel to his trucks it would spill over saturating his clothing.  Benzene is a component of diesel fuel.

The Veteran submitted a statement from an unknown source reflecting that workers in some industries with heavy exposure to hydrocarbons such as in the petroleum industry have a slightly higher risk of contracting MDS, and that Vietnam Veterans exposed to Agent Orange are at risk of developing MDS.

In addition, the Veteran has submitted a statement by his private physician reflecting his opinion that it was more likely than not that the Veteran's MDS was caused by his exposure to toxins, including benzene, during the time of military service.  While this opinion supports the Veteran's claim, the examiner did not provide any rationale and, therefore, it is not competent medical evidence upon which to grant service connection.

However, the evidence of record does meet the criteria to provide the Veteran with a VA examination to determine whether his MDS is a result of exposure to Agent Orange or to benzene.  The Board notes that, while MDS is not listed as a disease presumably associated with exposure to herbicides, the claim still must be developed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

As such, on remand, the Veteran should be provided with a VA examination to determine whether his MDS is associated with exposure to herbicides or to benzene while on active duty.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of MDS.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's MDS was caused by or is etiologically related to any incident of active duty, to include exposure to herbicides and to benzene in diesel fuel that he was exposed to when pumping gas in the military.  The Veteran was a truck driver and contends that when he pumped diesel gas it would spill and saturate his uniform.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for MDS in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




